Citation Nr: 1626571	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  06-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), formerly characterized as anxiety disorder, rated 50 percent prior November 23, 2015 and 70 percent from November 23, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to November 23, 2015.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The December 2004 rating decision assigned an increased 50 percent evaluation for psychoneurosis, anxiety type, manifested by nervous stomach, effective from October 2, 2003, the date of the increased rating claim.  A September 2005 rating decision confirmed and continued the 50 percent rating for the Veteran's service-connected psychoneurosis, and denied entitlement to a TDIU.  A November 2005 rating decision recharacterized the Veteran's psychoneurosis as anxiety disorder and continued the 50 percent disability evaluation.  It also granted the Veteran a separate, 10 percent disability evaluation for gastroesophageal reflux disease, effective October 2, 2003. 

In an April 2009 decision, the Board denied an initial disability rating in excess of 10 percent for gastroesophageal reflux disease, an evaluation in excess of 50 percent for anxiety disorder, and entitlement to a TDIU.  The Veteran appealed the these denials to the United States Court of Appeals for Veterans Claims (Court) which, in February 2010, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's April 2009 decision and remanded the case pursuant to 38 U.S.C.A. § 7252(a) for readjudication consistent with the Motion.  Pursuant to the February 2010 JMR, the Board remanded the claims in May 2010 for additional development.  In January 2013, the Board denied entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease and remanded entitlement to an increased rating for an anxiety disorder and entitlement to a TDIU.  These remaining claims now return for appellate review.  

During the pendency of the appeal for a higher initial rating for PTSD, a December 2015 rating decision granted a 70 percent evaluation, effective November 23, 2015. Because this higher rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Additionally, the December 2015 rating decision granted entitlement to a TDIU effective November 23, 2015 and stated such was a full grant of this claim.  However, under Rice v. Shinseki, 22 Vet. App. 447 (2009), there remains an issue of entitlement to TDIU prior to November 23, 2015 in relation to the claim for an increased rating PTSD that was filed October 2, 2003.  Accordingly, it has been included on the title page of this decision.

In October 2008, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is of record.

The issue of whether there was clear and unmistakable error (CUE) in a January 1974 rating decision which denied service connection for bilateral hearing loss has been raised by the record in an April 2003 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran, in his April 2003 statement, also raised a CUE claim with respect to tinnitus; however, such was not addressed in the January 1974 rating decision.  Nonetheless, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for an increased rating for PTSD, rated 50 percent prior November 23, 2015 and 70 percent from November 23, 2015, and entitlement to a TDIU prior to November 23, 2015.  See 38 C.F.R. § 19.9 (2015).

The February 2010 JMR found that the Board's April 2009 decision erred by not remanding the claim for an increased evaluation for an anxiety disorder (now characterized as PTSD) to obtain VA treatment records dated since March 2007 from the Northampton VA Medical Center in Leeds, Massachusetts, which is part of the VA Central Western Massachusetts Healthcare System, as the Veteran reported monthly psychiatric treatment.  Pursuant to the February 2010 JMR, in May 2010 the Board remand directed that such records be obtained.  

The record reflects VA treatment records dated from January 2007 to November 2007 and from November 2007 to August 2010 were associated with the record in August 2010.  VA treatment records dated from September 2010 to October 2011 were associated with the record in Virtual VA in November 2011.  Finally, VA treatment records dated from October 2013 to November 2015 were associated with the record in December 2015.  However, the Veteran's VA treatment records dated from October 2011 to October 2013 are not of record.  Accordingly, as the February 2011 JMR found the Veteran received monthly psychiatric treatment and the Board erred by not obtaining all VA treatment records, a remand is warranted to obtain any records from October 2011 to October 2013.  Thus, on remand, updated VA treatment records from the VA Central Western Massachusetts Healthcare System, from October 2011 to October 2013 and from November 2015 to the present, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016). 

The Veteran's claim of entitlement to a TDIU prior to November 23, 2015 is subject to the ratings assigned for each service-connected disability.  The Board finds that, as such, the Veteran's claim for a TDIU is inextricably intertwined with the claim for an increased rating for the PTSD remanded herein and may only be considered when the development is completed on the PTSD claim.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's claim of entitlement to a TDIU prior to November 23, 2015 would at this point be premature. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from the VA Central Western Massachusetts Healthcare System, from October 2011 to October 2013 and from November 2015 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include entitlement to TDIU prior to November 23, 2015.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


